Citation Nr: 1529004	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or on being permanently housebound.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

In December 2014, the Veteran submitted a handwritten statement that, while difficult to read, seems to request information regarding obtaining additional benefits as the result of having recently been married.  This matter is referred to the Agency of Original Jurisdiction for appropriate action.   

In addition to the paper claims file, relevant records are associated with the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  


FINDINGS OF FACT

1.  The Veteran was born in February 1945.  

2.  The Veteran is not blind nor does he have uncorrectable vision; he is not a patient in a nursing home and does not have a single disability rated as 100 percent disabling.  

3.  The Veteran has not had a factual need for aid and attendance at any time during the appeal period.  

4.  The Veteran has not been substantially confined to his home at any time during the appeal period.  



CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly pension based on the need of regular aid and attendance or on account of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.351, 3.352 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2012 and January 2013 of the information and evidence needed to substantiate and complete his claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the appellant a VA examination.  There is no evidence that additional records relevant to the issue on appeal have yet to be requested or that additional examination is in order.  The Board will therefore proceed to the merits of the appeal.  

Analysis

The Veteran is in receipt of pension benefits and claims entitlement to special monthly pension benefits.  Specifically, the appellant contends that he is housebound because he cannot drive himself and has to be driven by someone else or take the bus, has diabetes, broke his ankle and now walks with a cane, has difficulty getting out of bed and with stairs, had to have a handrail installed in his shower, needs a special boot and/or brace to facilitate walking, and has trouble carrying laundry.  He also reports difficulty balancing and falls due to his ankle and that he had to stop working because he was no longer able to physically do his job.

In order to demonstrate entitlement to increased special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

An increased rate of pension, in the form of a special monthly pension, will be paid when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(b), (c), (d).  A veteran will be considered in need of regular aid and attendance if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such factors as:  inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which cannot be done without aid; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" is a proper basis for the determination and is defined as a condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  It is not required that all of the disabling conditions noted above be found to exist before a favorable decision may be made.  Id.

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.; see also Turco v. Brown, 9 Vet. App. 222 (1996). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17), the veteran:  (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  38 C.F.R. § 3.351(d).  The housebound requirement is met when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.  

The Veteran does not have any service-connected disabilities.  He has the following nonservice-connected disabilities rated for pension purposes:  diabetes mellitus (20 percent) and ankle arthritis (10 percent).  The total combined rating for pension purposes is 30 percent.  

The Veteran was born in February 1945 and has reached the age of 65.  He does not have a single permanent disability rated as 100 percent disabling.  Although the Veteran contends that he is entitled to a 100 percent rating because he is unable to work, for purposes of establishing entitlement to special monthly pension, total ratings based on unemployability are not qualifying 100 percent ratings.  38 C.F.R. § 3.351(d).  

VA treatment records show that in November 2012 the Veteran complained of right ankle pain.  He reported breaking his ankle eight years prior and being told that he needed surgery, but he could not take time off for the operation.  He was given a boot and insert, which had since worn down.  He reported wearing an ankle brace barefooted around the house, since the brace will not fit into a shoe, and stated that the brace is somewhat helpful.  The Veteran reported that the pain is worse in the winter and tolerable in the summer.  He reported that his left ankle has begun to be painful, as he has been favoring it.  The Veteran reported that he lived alone and drank half a gallon of scotch and a 30 pack of beer in a week.  On examination the Veteran had limited ankle and subtalar joint motion, worse on the right than left.  X-rays revealed right ankle degenerative joint disease.  The provider gave the Veteran an ankle injection and ordered custom shoes.  

The Veteran was afforded a VA aid and attendance/housebound examination in October 2013.  The examiner reported that the Veteran was not permanently bedridden or currently hospitalized.  The examiner also reported that the Veteran could travel beyond his current domicile, that he traveled to the examination by accompanied public transportation and that he was accompanied by a friend.  The Veteran described his typical day as beginning at 3:00 am when he walks around his home to get his leg to "wake up."  He then fixes coffee, takes a shower, and gets dressed.  A bus picks him up at 8:30 am and takes him to a hotel where he meets friends and has a few drinks.  He stays at the hotel until noon, walks to the senior center for lunch, walks to the library to read the paper, and then gets taken back home by the bus.  He eats dinner at home and goes to bed.  He reported that laundry day is on Saturday and that he bakes as a hobby.  

The examiner noted that the Veteran uses a brace and that he is able to put on and use the brace by himself.  The examiner reported that the Veteran never experiences dizziness, has no memory loss, and that imbalance affects the ability to ambulate weekly.  Regarding other impairments that affect the Veteran's ability to protect himself from the daily environment, the examiner reported that the appellant's bad ankle causes issues with ambulation and falls and that the Veteran reported falling weekly due to balance issues.  The examiner noted that the Veteran reported drinking a 12 pack of beer plus scotch daily.  The examiner stated that the Veteran is no longer able to drive and depends on friends and the bus.  The examiner opined that the Veteran is able to live alone and perform all activities of daily living aside from driving and that he can perform all self-care skills.  

On physical examination the Veteran walked with a wide-based gait with limp, favoring the right foot.  The Veteran could walk without the assistance of another person for more than half a mile but less than a mile, and he used a cane for ambulation.  There were no restrictions on the circumstances under which the Veteran could leave the home.  The Veteran did not have corrected vision of 5/200 or worse in either eye let alone both.  There was no cervical or thoracolumbar limitation of motion or deformity, and upper extremities were normal.  Regarding the lower extremities, the examiner reported that there was a limitation of right extremity joint motion, and the Veteran's weight is shifted to his left foot due to severe osteoarthritis in the right and use of the cane.  Propulsion was normal.  The examiner noted that the Veteran is unable to balance properly due to ankle issues and osteoarthritis.  

The Veteran reported needing to use a grab bar to shower, having a hard time with stairs and walking long distances, that he is no longer able to drive and is considered "home bound," and that his ankles swell daily.  

Finally, the examiner concluded that the Veteran is capable of managing his financial affairs.  

There is no evidence of blindness or corrected visual acuity of 5/200 or less in both eyes.  The Veteran has not been confined to the bed or the home.  Although the Veteran considers himself home bound because he can no longer drive himself, the VA examiner noted that there are no restrictions for him to leave the home, and the claimant described leaving the home on a regular basis being driven by the bus or a friend.  Furthermore, as noted above, the Veteran does not have a single disability rated 100 percent disabling.  Although the Veteran does experience imbalance and falls, he is able to complete all activities of daily living, cooks many of his meals, and bakes as a hobby.  The examiner reported that he is able to live by himself.   

Based on the foregoing, the Board concludes that entitlement to special monthly pension for aid and attendance or housebound status is not warranted at any time during the period covered by this appeal.  Although he utilizes a cane to walk, the Veteran can walk over half a mile unassisted.  There is no evidence of blindness or near blindness.  He is not a patient in a nursing home because of mental or physical incapacity.  The Veteran has not described any loss of function that warrants a factual need for aid and attendance.  The VA examiner evaluated his mental and physical disabilities and noted that he lives alone and that he is able to perform his own household chores and all activities of daily living aside from driving, to include cooking, bathing, and dressing.  He is able to travel alone via bus.  There is no lay or medical evidence of the nature of assistance or extent of convalescence to substantiate a status of helplessness or confinement to the home required for special monthly pension. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance or on being permanently housebound is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


